Case 1:19-cv-00853-LMB-MSN Document 56 Filed 03/04/21 Page 1 of 2 PageID# 336




                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF VIRGINIA
                              Alexandria Division

AIDA ELZAGALLY, et al.                     )
                                           )
      Plaintiffs,                          )
                                           )
v.                                         )   1:19-cv-00853 (LMB/MSN)
                                           )
KHALIFA HAFTAR,                            )
                                           )
      Defendant.                           )
                                           )

                      NOTICE OF CHANGE OF FIRM NAME

TO THE CLERK OF THE COURT AND ALL PARTIES IN INTEREST:
      Please take notice that the law firm of Harvey & Binnall, PLLC has changed

its firm name to Binnall Law Group, PLLC, effective immediately. As result, the

contact information for the law firm is:

                          Binnall Law Group, PLLC
                          717 King Street, Suite 200
                          Alexandria, Virginia 22314
                          Telephone: (703) 888-1943
                          Facsimile: (703) 888-1930
                          E-mail: jesse@binnall.com

      Please update your records to reflect this change.

Dated: March 4, 2021                           Respectfully submitted,
                                               /s/ Jesse R. Binnall
                                               Jesse R. Binnall (VSB #79292)
                                               BINNALL LAW GROUP, PLLC
                                               717 King Street, Suite 200
                                               Alexandria, Virginia 22314
                                               Phone: (703) 888-1943
                                               Fax: (703) 888-1930
                                               jesse@binnall.com
                                               Counsel for Defendant
Case 1:19-cv-00853-LMB-MSN Document 56 Filed 03/04/21 Page 2 of 2 PageID# 337




                           CERTIFICATE OF SERVICE

       I hereby certify that on this 4th day of March 2021, I electronically filed the

foregoing Notice of Change of Firm Name with the Clerk of the Court using the

CM/ECF system which will send notification of such filing to all counsel and parties

of record.



                                                     /s/ Jesse R. Binnall
                                                     Jesse R. Binnall
                                                     Counsel for the Defendant
